DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 18 and 20, the primary reason for allowance is the inclusion of "accelerate execution of the function by providing at least first and second parts of the function to the first and second accelerator resources, respectively, for execution, at least the first and second accelerator resources selected based on (a) the one or more properties of the first accelerator resource, (b) the one or more properties of the second accelerator resource, and (c)HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 11Attorney Docket No. AB6158-USResponse to Final Office Action dated September 21, 2020 U.S. Serial No. 16/236,196the set of acceleration selection factors" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burger et al (US 20160364271) teaches accelerate a portion of workflow on one or more hardware accelerators, which includes both local and remote hardware accelerators.
Kuo et al (“An Integrated Edge and Fog System for Future Communication Networks”) teaches integrating edge system and fog system for processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES M SWIFT/Primary Examiner, Art Unit 2196